Citation Nr: 1639629	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-12 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bilateral pes planus.

2.  Entitlement to service connection for a left knee disability, to include as secondary to bilateral pes planus.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to March 1961.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In December 2011, the RO granted service connection for bilateral pes planus and assigned an initial disability rating of 10 percent.  The Veteran timely appealed this rating.  In July 2014, the RO increased the assigned rating from 10 percent to 30 percent.  Because 30 percent is less than the maximum benefit potentially available and the Veteran has not expressed satisfaction with a 30 percent rating, the issue of an increased rating for pes planus remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993.

The RO denied the Veteran's claim for service connection for a left knee disability in November 2006.  This decision included rulings on seven issues, including the denial of a request to reopen a previously denied claim for service connection for pes planus.  The pes planus claim, of course, was later reopened and the initial rating assigned for that disability is on appeal.  But even before service-connection was granted for pes planus, the Veteran claimed that his knee disability was the secondary result of his service-connected flat feet.  See 38 C.F.R. § 3.310.  Within the first year after the Veteran's left knee claim was denied in November 2006, the Veteran submitted new and material evidence to support his claim of secondary service connection for a left knee.  Thus, the issue of service connection for a left knee disability has been on appeal since November 2006.

In May 2014, the Veteran mailed a letter to a member of Congress which was received by VA later that month.  In the letter, the Veteran requested compensation at the 100 percent rate for pes planus "retroactive to the date of discharge."  Because the Veteran was discharged from the Marine Corps in 1961, this language is best understood as a request for an effective date for service connection for pes planus earlier than June 14, 2006 (the effective date assigned in the December 2011 rating decision).  Unfortunately, the Veteran did not appeal the effective date assigned within one year after he was notified of that decision.  The Court has held that such a "free-standing" claim for an earlier effective date violates the rule of finality.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  The Board therefore has no authority to adjudicate a free-standing earlier effective date claim in the December 2011 rating decision.  See Id. at 299.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the evidence is approximately evenly balanced as to whether the Veteran's bilateral pes planus has been manifested by pronounced symptoms, including marked pronation of both feet not improved by orthopedic shoes or appliances.
 

CONCLUSION OF LAW

Throughout the appeal period, the criteria for a rating of 50 percent for bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide notice and assistance to claimants. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  When VA receives a substantially complete application for benefits, VA must provide notice to the claimant and his or her representative concerning the evidence and information needed to substantiate the claim.  The notice required depends on the general type of claim the Veteran has made.  See e.g. Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  For example, after receiving an ordinary application for service-connection, VA must inform the Veteran of all of the essential elements of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

This appeal arises from the Veteran's disagreement with the disability rating assigned after the Board granted service connection for bilateral pes planus in December 2011.  Because the claim for service connection was granted, his claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the initial assigned disability rating - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  

VA must also make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  In this case, the RO assisted the Veteran by obtaining his service treatment records and post-service records of medical treatment from VA medical centers.  The Veteran did not ask VA to obtain any other post-service treatment medical records, but he submitted letters and records from an orthopaedic surgeon in private practice, which have been considered in today's decision.  The RO also arranged medical examinations of the Veteran in December 2008 and May 2014.

Having taken these steps, the Board finds that VA complied with its duties to notify and assist in this case.  




Increased Rating for Pes Planus

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  When two ratings are potentially applicable, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time.  In other words, the evaluations may be staged.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999). As explained below, a 50 percent evaluation for bilateral pes planus is warranted throughout the appeal period.

The Board has also considered whether the Veteran's pes planus disability resulted in a level of functional loss greater than that already contemplated by the assigned rating for any part of the appeal period.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Relevant factors include weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Under Diagnostic Code 5276, acquired flatfoot is rated as noncompensable when the symptoms are mild and relieved by built-up shoe or arch support.  38 C.F.R. §°4.71a, Diagnostic Code 5276.  A 10 percent evaluation is warranted when symptoms are moderate with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet.  Id.  A 30 percent evaluation is for application for bilateral flatfoot when symptoms are severe with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Id.  A maximum 50 percent evaluation is warranted for bilateral flatfoot when symptoms are pronounced with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation with symptoms that are not improved by orthopedic shoes or appliances.  Id.  The terms "moderate" "severe" and "marked" are not defined by regulation.

The RO arranged for the Veteran to be examined by a VA physician in December 2008.  Since the examination took place before the claim for disability compensation was granted, the purpose of the examination was to determine the probability of a link between pes planus and service.  But the examination report also described the severity of the Veteran's disability.  

According to the December 2008 VA examiner, the diagnosis was bilateral pes planus with a date of onset 1960, described by the Veteran as "progressively worse" since onset.  The Veteran reported flare-ups, precipitated by being on his feet.  On a scale of 1 to 10, he estimated the severity of his pain during flare-ups as 7.  The frequency of flare-ups was once or twice each week and lasting one or two days.   According to the examiner, the Veteran "does not use inserts."  During flare-ups, the Veteran was unable to stand or walk normally.

According to the VA examiner, there was no evidence of painful motion, swelling, instability, weakness or abnormal weight bearing in either foot.  There was, however tenderness of both feet and inward bowing of the Achilles tendons.  Inward bowing was present with both weightbearing and non-weightbearing.  For both feet, an arch was present on non-weightbearing, but disappeared with weightbearing.  The weight bearing line of both feet was medial to the great toe.  There was "moderate" pronation of both feet.  

The December 2008 VA examiner also attempted to describe the effects of pes planus on the Veteran's daily activities.  He explained that the condition prevents exercise sports and recreation.  Pes planus imposed mild or moderate limitations on travelling, dressing, toileting, grooming and driving.  During flare-ups, pain in the feet prevented him from bathing.

After service-connection was granted and the Veteran appealed the initial assigned disability rating, the RO arranged a second examination of the feet with a physician assistant in May 2014.   The diagnosis remained bilateral pes planus.  The history section of the report records the Veteran's complaints that his feet "hurt all the time [and the pain was] aggravated by walking."  He said he tried orthotics, but they did not help.  The Veteran's pain "is located in ball of foot [and] radiates into ankle."  He described pain as "achy" and "gnawing."  He did not use assistive devices.  

The Veteran told the examiner he experiences flare-ups, which impact the function of his feet.  During a flare-up, the Veteran said he could hardly walk and felt a sharp pain in his ankles.  These periods come two to three times per week and last about half of the day.  When this happens, the Veteran said he needs to rest his feet, but he is "able to walk around [the] house during a flare up."  The Veteran said he needs to stop and rest his feet after about 15 minutes of walking.  

On examination, the Veteran had pain during the use of both feet.  Pain was "accentuated on manipulation" for the left foot.  According to the examiner, there was no swelling on use of the feet and the Veteran did not have characterized calluses.  Unlike the December 2008 report, the May 2014 examination indicated the use of orthotics.  There was also marked deformity, specifically pronation, of both feet, which was not improved by orthopedic shoes or appliances. 

Like the previous examiner, the May 2014 examiner noted inward bowing of the Achilles tendon in both feet, but the Veteran did not have marked inward displacement or severe spasm of the Achilles tendon.  No other foot injuries or conditions were identified and the examiner indicated that the Veteran never had foot surgery.  There was pain on physical examination of both feet and, according to the examiner, this pain contributed to functional loss in both feet.  

The examiner described the Veteran's gait as normal: "he was able to walk on heel and toe and do a squat."  The Veteran had good strength in his lower extremities.  The examiner reviewed imaging studies of the feet dated December 2008, which indicated "flattening of the tarsal arch on each side and was otherwise unremarkable"  

In addition to the available examination reports, the Board has reviewed the Veteran's records of medical treatment during the relevant appeal period, which began in June 2006 with the filing of a request to reopen his previously denied claim for service connection for pes planus.  The earliest mention of the feet in these records is in a December 2007 letter from an orthopaedic surgeon in private practice, indicating "severe" flat feet.  An October 2008 letter from the same surgeon refers to "continued pain and discomfort in [the Veteran's] feet from severe pes planus."  

The Veteran was treated by a VA podiatrist in January 2009, who noted severe pronation of the subtalar joint and ankle and, like the orthopaedic surgeon, described pes planus as severe.   The podiatrist's notes refer to "years of complaints unresolved with orthotics."

The Veteran's feet were discussed more extensively during a VA orthopaedic surgery consultation in March 2012.  The physician described the Veteran's pes planus as a "deformity which he has had for many years."  When standing, the physician described "marked pes planus deformity with complete flattening of the longitudinal arch."  The physician wrote that there was no instability in the ankles and described "mild symptomatic pes planus."  The physician suggested that the Veteran might "try wearing a shoe with a firm sole and counter to help control his pes planus deformity.  He is already taking Mobic.  I also recommended the use of ice massages to the hip to try and alleviate some of the symptoms in that area."    

The Board has considered other written documents in addition to the medical evidence.  In July 2008, a co-worker of the Veteran wrote "I helped [the Veteran] in the operation of his sawmill for several years.  Through out [sic] that time on numerous occasions we would have to quit sawing because his feet hurt him so bad that he could not walk."  

Most of the written statements about pes planus submitted by the Veteran himself are concerned with the worsening of his condition during military training and not with the current severity.  In his notice of disagreement, however, the Veteran described pain in his feet "every day" with symptoms becoming worse with standing or walking.  According to the Veteran's representative, he "cannot stand for more than 10 minutes without experiencing serous bilateral foot pain, and he must avoid walking whenever possible.   He states his feet often swell, and are even painful at rest."   This document indicates that the Veteran was prescribed an orthopedic brace-type appliance, which did not fully relieve his symptoms.  The notice also refers to an appointment for foot treatment at the Louisville VAMC dated January 2011. VA has, however, obtained all of the Veteran's treatment records from VAMC Louisville between November 2006 and December 2015 and there is no record of an appointment for that date.  Under these circumstances, the Board finds that the letter must refer to one of the other VA podiatry consultations discussed above.

When considering the specific rating criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5276 together with the May 2014 VA examination report, it is significant that the Veteran's symptoms include two of the criteria for a higher 50 percent rating - i.e. "marked pronation" and "not improved by orthopedic shoes or appliances."  There were also symptoms corresponding to two of the criteria for the currently assigned 30 percent rating ("objective evidence of marked deformity" and "pain on manipulation and use accentuated") and three of the criteria for a lower 10 percent rating ("weight-bearing line over to or medial to the great toe" "inward bowing of the tendo Achillis" and "pain on manipulation and use of the feet").

The earlier December 2008 VA examination report describes more moderate symptoms and the examiner specifically indicated the absence of painful motion, swelling or weakness.  If considered in isolation, that report would not appear to support the assignment of a rating higher than the currently assigned 30 percent.  VA medical treatment records from approximately the same time, however, suggest that the December 2008 report either understated the severity of the Veteran's symptoms or else that the Veteran was experiencing unusually mild symptoms on the date of that examination.  Approximately one month after the examination, a VA podiatrist noted "severe" pronation of the subtalar joint and described pes planus as severe, rather than moderate.  The podiatrist's notes refer to "years of complaints unresolved with orthotics."  Again, marked pronation "not improved by orthopedic shoes or appliances" is among the criteria for a 50 percent rating.  

In evaluating the Veteran's disability, the Board has also considered, along with the schedular criteria, the Veteran's functional limitations associated with his pes planus, to include as due to pain, swelling, weakness, stiffness, fatigability, and lack of endurance.  See DeLuca; 38 C.F.R. §§ 4.3, 4.7, 4.71a.  In this regard, the Veteran has provided consistent and credible descriptions of flare-ups which prevent standing for more than brief intervals of time or walking for more than short distances.  These statements are consistent with the statements the Veteran made to both VA examiners.  They are also corroborated by the July 2008 of the Veteran's co-worker, who described "numerous occasions" in which pain in the Veteran's feet was so severe that he could not walk.  

Although there is evidence that the Veteran also exhibits several of the criteria for a  30 or a 10 percent rating, the Board concludes, based on the presence of marked pronation of the feet not improved by orthopedic shoes or appliances throughout the appeal period and the frequency and severity of flare-ups, that the evidence is at least approximately evenly balanced as to whether the Veteran's bilateral pes planus has approximated the criteria for a higher 50 percent rating throughout the appeal period.  Resolving reasonable doubt in the Veteran's favor, see 38 C.F.R. § 4.3, the Board awards a 50 percent schedular evaluation for the entire appeal period.

The Board recognizes its obligation to consider other applicable diagnostic codes. However, the only other diagnostic codes pertaining to the foot which could warrant a higher rating pertains to loss of use of foot under Diagnostic Code 5167.  There is, however, no lay or medical evidence suggesting loss of use, or functional loss of use, of either foot.  Flare-ups, as the Board has explained, are significant.  But most of the VA treatment records describe the Veteran as walking with a normal gait.  Thus, this diagnostic code is inapplicable.

The Board also recognizes that separate ratings for each foot are available under Diagnostic Code 5284 and, as such, the Board has considered whether separate ratings for the Veteran's bilateral pes planus under Diagnostic Code 5284.  Significantly, the May 2014 VA examiner wrote that no other foot injuries or conditions were identified and that the Veteran never had foot surgery.  Thus, Diagnostic Code 5284 is not applicable and that the Veteran's service-connected bilateral foot disability is appropriately rated under Diagnostic Code 5276.  Moreover, separate ratings under Diagnostic Code 5284 are not warranted as the purpose of Diagnostic Code 5284 is to encompass disabilities not contemplated by the other diagnostic codes concerning the feet, as evidenced by its title ("Foot injuries, other.")  In this case, the Veteran is service-connected for bilateral pes planus, a pre-existing condition that was aggravated by service but not by an actual foot injury.  For these reasons, the Board finds that the use of Diagnostic Code 5284 would not be appropriate in this case.

Extraschedular Considerations

A 50 percent rating is the highest schedular rating for pes planus authorized by Diagnostic Code 5276.  The Veteran's letter to a member of Congress requesting a higher 100 percent rating raises the issue of whether this case should be referred for consideration of an extraschedular rating, and such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those described by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation to determine whether an extraschedular rating is warranted. 

The schedular rating adequately contemplate the Veteran's disability picture.  The marked pronation, the Veteran's pain on manipulation and use of his foot, the occasional swelling, the inward bowing of the Achilles tendon and the inability of orthopedic shoes or other appliances to relieve these symptoms are all specifically contemplated by the schedular criteria.  There is no evidence of frequent hospitalization or marked interference with employment.  The Board considered the severity of the Veteran's foot pain during flare-ups in its decision to assign a 50 percent, rather than a 30 percent, disability rating for pes planus.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions under exceptional circumstances where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Bilateral pes planus, however, is the only disability for which service connection has been granted.  Under these circumstances, referral to the Under Secretary for Benefits or the Director of Compensation Service to consider an extra scheduler rating is unnecessary. 


ORDER

Entitlement to an initial rating of 50 percent for bilateral pes planus is granted.


REMAND

The Veteran alleged entitlement to a 100 percent disability rating for his pes planus disability, but did not specifically alleged being unemployable due to this disability.  In light of this ambiguity, the Board finds that the Veteran should be provided a TDIU application to clarify his intent.

The Veteran also seeks service connection for a left knee disability.  He has been diagnosed with degenerative arthritis of the left knee.  Although he does not claim to have suffered a knee injury during military service, the Veteran has argued that his left knee condition is a secondary result of his service-connected bilateral pes planus.  Se 38 C.F.R. § 3.310.  

In November 2015, the Board remanded this case, in part to obtain outstanding VA treatment records, but also because a previous VA medical opinion on the issue of service connection for the left knee was inadequate.  On remand, the examiner was instructed to provide an opinion on whether the Veteran's left knee disability was caused or aggravated by service-connected pes planus.  

The requested examination took place in January 2016.  The examining physician diagnosed degenerative arthritis of the left knee with limited flexion and normal extension.  After examining the Veteran and reviewing the records the examiner indicated that it was less likely than not that left knee arthritis was the result of service-connected pes planus.  To support this conclusion, the examiner explained that the Veteran's claim was for service-connected for arthritis of the left knee, but his pes planus was bilateral, i.e., affecting both the right and left feet.  The examiner suggested that, if pes planus were the cause of the Veteran's arthritis, it would be difficult to understand why arthritis developed in only the left knee.

When VA undertakes to provide an examination when developing a service connection claim, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  The Board must ensure that the examination is adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion may be inadequate if it rests on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The VA examiner's opinion depended in part on the premise that the Veteran only had arthritis in his left knee.  But there is information in the medical records suggesting that this assumption may have been inaccurate.  According to an October 2006 VA rheumatology consultation note, the Veteran experienced "recurrent bilateral knee and ankle pains." (emphasis added).  The assessment was "osteoarthritis knees - mild." (emphasis added).  

The issue of service connection for the left knee must therefore be remanded to obtain an addendum opinion addressing the possibility that the Veteran may have arthritis in both knees, potentially undermining the rationale of the January 2016 medical opinion.

On remand the VA examiner should also address a contrary opinion on the issue of secondary service connection.  To support his claim, Dr. Shea, an orthopaedic surgeon in private practice, wrote a letter in December 2007.  The surgeon wrote that the Veteran "has continued pain and stiffness in his knees and back.  This has been a long-standing problem since his time in the service, and when he had severe flat feet leading to these long-term sequelae."  This language suggests that the surgeon considered "pain and stiffness in [the Veteran's] knees" to be a long-term consequence of severe flat feet.  

Because the December 2007 letter does not provide any explanation for the surgeon's opinion on the issue of service connection for the knee on a secondary basis, it does not provide the information required to grant the claim.  Nevertheless, "[n]othing in [38 C.F.R.] § 4.2, or any other VA regulation, prevents VA from sending a letter to the private examiner or to the claimant stating that the examination report provided is unclear or insufficient and why and requesting further information or clarification."  Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).  On remand, the AOJ should invite the appellant to submit a clarifying medical opinion with an explanation for Dr. Shea's opinion on the probability of a relationship between the Veteran's left knee arthritis and active service, to include his service-connected bilateral pes planus.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.

2.  Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since December 2015.

3.  Invite the Veteran to provide an additional letter from the Dr. Shea, the orthopaedic surgeon who wrote a letter on his behalf in December 2007, or a similar letter from another qualified person.  The AOJ's letter to the Veteran should explain that, although the December 2007 letter is potentially favorable to his claim for service connection for the left knee, the letter does not, by itself, provide enough information for VA to grant his claim, because Dr. Shea did not explain why he believed that pain and stiffness in the knees was a long-term consequence of the Veteran's flat feet.  

4.  After obtaining any identified and outstanding records, refer the claims file to the examiner who conducted the January 2016 VA examination for preparation of an addendum opinion.  If the January 2016 VA examiner is not available for any reason, the requested opinion should be obtained from another qualified person.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  If an examination is necessary, one must be provided. 

After reviewing the records, the examiner should then provide an opinion on the issue of whether it is at least as likely as not (50 percent probability or more) that the Veteran's left knee disability was caused or aggravated by service-connected pes planus.  In the report, the examiner should address a VA rheumatology consultation note, dated October 2006, which indicates the presence of arthritis in both knees.  In light of this information, the examiner should explain whether or not a revision is necessary in the January 2016 medical opinion which suggested that it was unlikely that pes planus caused or aggravated arthritis of the left knee, in part because pes planus was bilateral and there was only arthritis in the left knee.  If the examiner believes that the October 2006 note was mistaken, he or she should explain the reasons for that conclusion.  The examiner should also discuss the December 2007 letter of Dr. Shea referring to knee pain as one of the "long-term sequelae" of the Veteran's severe flat feet and any new information obtained as a result of the efforts required by part two of these instructions.

A complete rationale should be provided for any opinions offered.

5.  The AOJ must ensure that the requested opinion is in compliance with the directives of this remand.  If it is deficient in any manner, the AOJ must implement corrective procedures at once. 

6.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


